Fourth Court of Appeals
                              San Antonio, Texas
                                    April 18, 2013

                                 No. 04-12-00500-CR

                  Chadwick Benjamin a/k/a Chad Anthony BENJAMIN,
                                      Appellant

                                          v.

                               THE STATE OF TEXAS,
                                     Appellee

                  From the 396th District Court, Tarrant County, Texas
                               Trial Court No. 1239333D
                The Honorable George William Gallagher, Judge Presiding

                                      ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due June 14, 2013.



                                               _________________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.


                                               ____________________________________
                                               Keith E. Hottle
                                               Clerk of Court